 460DECISIONSOF NATIONAL LABOR RELATIONS BOARDMcGraw-Edison Company and International Union,[Direction of Second Election andExcelsiorfoot-United Automobile,Aerospace,&Agriculturalnote omitted from publication.]Implement Workers of America,UAW. Cases 17-CA-5918 and 17-RC-7401February 4, 1975DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY ACTING CHAIRMAN FANNING, ANDMEMBERSKENNEDY AND PENELLOOn September 5, 1974, Administrative Law JudgeThomas S. Wilson issued the attached Decision inthisproceeding.Thereafter, the Respondent filedexceptions and a supporting brief, and the ChargingParty-Petitioner filed cross-exceptions and a support-ing brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm therulings,findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order,' as modifiedherein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that RespondentMcGraw-Edison Company, Kirksville, Missouri, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:1.Substitute the following for paragraph 2(b) ofthe recommended Order:"(b) Remove from each of the employee personnelfilesthewritten reprimands given to the fiveemployeeswho received such warnings betweenNovember 20, 1973, and January 3, 1974."2.Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the election heldherein on February 7, 1974, be, and it hereby is, setaside, and that Case 17-RC-7401 be remanded tothe Regional Director for Region 17 for the purposeof conducting a new election at such time as hedeems that circumstances permit the free choice of abargaining representative.216 NLRB No. 82MEMBER KENNEDY, concurring:I concur in the result.1The Respondent contends,inter aha,that the Administrative LawJudge erroneously considered events which occurred before the petition wasfiled in recommending that the election be set aside. However, not only didthe Respondent violateSec. 8(axl) following the filing of the petition, as theAdministrative Law Judge found, thereby interfering with the election andrequiring that it be set aside, but in particular its discriminatoryinterpretation of its no-solicitation rule and its later rule banning allsolicitation in the plant were not repudiated and were maintained during thepreelection period. The maintenance of unlawful restrictions on unionactivity is not rendered unobjectionable by the mere circumstance that thereare no specificinstancesof enforcement during the period in question. E.g.,National Electric Coil Division,McGraw Edison Company,188 NLRB 451(1971).We do not adopt the Administrative Law Judge's comments concerninghis ability to interpret precedent. Unlike the Administrative Law Judge, weneither reach not pass upon the impact of showing "The Spnngfield Gun"to employees.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at whichall sideshad the chance to giveevidence, the National Labor Relations Board foundthatwe,McGraw-Edison Company, Kirksville,Missouri, violated the National Labor Relations Act,and ordered us to post this notice and to keep ourword about what we say in this notice.The law gives you the right:To form, join, or help unionsTo choose a union to represent you inbargaining with usTo act together for your common interestor protectionTo refuse to participate in any or all ofthese things.The Board has ordered us to promise you that:WE WILL NOT interfere with your rights.WE WILL NOT ask you whether you are a unionmember, or are helping International Union,United Automobile, Aerospace and AgriculturalImplement Workers of America, UAW, or anyother union.WE WILL NOT ask youabout your unionsentiments.WE WILL NOT order our supervisors to issuewrittenwarnings to employees suspected ofengagingin union activities.WE WILL NOT instruct our employees not toaccept union leaflets.WE WILL NOT maintain surveillance overemployees suspected of engaging in union activi-ties. MCGRAW-EDISON CO.461WE WILL NOT order employees to promptlyreport any union solicitation.WE WILL NOT issue permanent written warn-ings, contrary to past plant practice, to unionsympathizerswhen suspected of engaging inunion activities.WE WILL NOTotherwise threaten union sympa-thizerswith discharge for engaging in unionactivities.WE WILL NOT harass our employees suspectedof engaging in restroom"union meetings."WE WILL rescind our illegally broad no-solicita-tion rule.WE WILL NOT disparately enforce our no-solicitation rule to ban prounion solicitation butto encourage antiunion solicitation.WE WILL NOT interrogate our employees aboutunion activities.WE WILL NOT solicit grievances from unionsympathizers with a promise to correct them.WE WILL NOT tighten up plant rules in order todiscourage union activities.WE WILL NOT, in any other manner, interferewith, restrain, or coerce our employees for thepurpose of interfering with the rights of theemployees to engage in union activities asguaranteed in Section7 of the Act.WE WILL NOT discharge you, lay you off,transfer you to other jobs, or otherwise discrimi-nate againstyou because you are a member of theaforementioned Union, or any other union, orbecause you have supported such a union.WE WILL remove from the personnel folders offive union employees the written warnings issuedby us between November 20, 1973, and January3, 1974.WE WILL offer to David L. Lewis his former jobor, if that job no longer exists, a substantiallyequivalent position, without any loss of seniorityor other rights and privileges.WE WILL reimburse David L. Lewis andDelbert L. Downen for any loss of earnings theymay have suffered because of our discriminationagainst them,together with interest thereon at 6percent per annum.MCGRAW-EDISONCOMPANY(Employer)DECISION AND REPORT ON OBJECTIONSSTATEMENT OF THE CASETHOMAS S. WILSON, Administrative Law Judge: Upon acharge duly filed on February 1, 1974, and amended onFebruary 6, 1974, and again on March 11, 1974, byInternationalUnion, United Automobile, Aerospace, &Agricultural ImplementWorkers of America, UAW,herein referred to as the Charging Party or the Union, theGeneral Counsel of the National Labor Relations Board,referred to herein as the General Counsel I and the Board,respectively,by the Regional Director for Region 17(Kansas City, Missouri), issued its complaint dated March19,1974,againstMcGraw-Edison Company, hereinreferred to as the Respondent or Employer.The complaint alleged that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(1) and (3)and Section 2(6) and (7) of the National Labor RelationsAct, as amended, herein referred to as the Act.Respondentduly fileditsanswer admitting certainallegations of the complaint but denying the commission ofany unfair labor practices.By order dated March 21, 1974, the Regional DirectorforRegion 17 consolidated the above cases for thepurposes of hearing, ruling, and decision by an Adminis-trative Law Judge on the merits of the Union's objectionsto the election held February 7, 1974, pursuant to aStipulation for Certification Upon Consent Election filedby said Union and approved by the said Regional Directoron January 14, 1974. At the hearing, the Union withdrewall objections to that election other than those charged asunfair labor practices in the complaint and the showing byRespondenton February 4 of themovieentitled "TheSpringfield Gun" to all its employees.Pursuant to notice,a hearing on such issues was heldbefore me in Kirksville, Missouri, on April 16, 17, 18, and19 and May 6, 7, and 8, 1974. All parties appeared at thehearing,were represented by counsel, and were affordedfull opportunity to be heard, to produce and cross-examinewitnesses, and to introduce evidence and material pertinentto theissues.2At the conclusion of the hearing, oralargument was waived. Briefs were received from GeneralCounsel, Respondent, and the Union on June 21, 1974.Upon the entire record in the case and from myobservation of the witnesses,Imake the following:FINDINGS OF FACTI.BUSINESS OF RESPONDENTThe complaint alleged,the answer admits,and I findthat:At all times material herein, McGraw-Edison Company,a Missouri corporation,has maintaineda facility (hereincalled the plant) in Kirksville,Missouri,where it is engagediThis termspecificallyincludes the attorneys appearing for the GeneralCounsel at the hearing.2Both Respondent and General Counsel have filed motions to correctthe record in various respects.No objectionshaving beenfiled to eithermotion,the motionsare herebygranted. 462DECISIONSOF NATIONALLABOR RELATIONS BOARDin the manufacture of electrical appliances. Respondent inthe course and conduct of its business at the plant annuallypurchases goods and materials valued in excess of $50,000directly from suppliers outside the State of Missouri.Respondent annually makes sales from the plant valued inexcess of $50,000 directly to customers located outside theState of Missouri.Accordingly, I find that Respondent is now, and at alltimes material herein has been, an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.IT.THE LABOR ORGANIZATION INVOLVEDInternational Union, United Automobile, Aerospace, &Agricultural Implement Workers of America, UAW, is alabor organization admitting to membership employees ofRespondent.III.THE UNFAIR LABOR PRACTICESA.The Facts1.Interference,restraint,and coerciona.November19,1973On November18, 1973, UAW OrganizerElnora Purcellmet with seven of Respondent's employees in Kirksville,Missouri.At thismeeting the group discussed the possibili-ty of organizing the employees of Respondent's plant intotheUnion.Theydecided to start such an organizingcampaign.Theydiscussed the method of proceeding withsuch campaign.The seven employees organized themselvesinto an in-plant organizing committee and elected KennethSantee as the chairmanof the dayshiftorganizing commit-tee and employee Roberta Thompson as the chairperson ofthe night shift organizing committee.Theyalso decided tonotifyRespondentby letter oftheir intent and of thenames of the employees constituting the in-plant organiz-ing committee.At 8:15 a.m. on November 19, Respondent received thefollowing special delivery, registered,return receipt letteron unionstationeryover the signature of Elnora R.Purcell:This is to informyou thata Union organizingcampaign is in progress at the McGraw-EdisonKirksville Plant onbehalfof the International Union,United Automobile, Aerospace and Agricultural Im-plement Workers ofAmerica, UAW.Roberta Thompson,Janet Johnson,Kenneth Santee,DelbertDownen,Jim Ownbey,Bobby Kirkpatrick,and Gerald Hughes are members ofthe UAWin-plantorganizing committee.Other employees will be addedfrom time to time without formal notice. This commit-tee and other employees will be soliciting signatures onauthorization cards, distributing union literature andparticipating in other protected activities.If the company acting by and through its officersand/or agents, restrains,coerces, or otherwise inter-fereswith its employees in the exercise of their rightsunder Section7 of the Act,charges willbe filed byUAW.Thus began what Plant Manager Floyd Winter describedas a "bad day." Winter has been Respondent's plantmanager at the Kirksville plant since its inception some 19yearsbefore.He had experienced union organizingcampaigns before, particularly in 1967 when IBEWunsuccessfully attempted to organize the Kirksville em-ployees as part of a divisionwide organizing effort by thatunion. He came through that campaign unscathed and wasproud of the fact that the Board found that no unfair laborpractices were committed at Kirksville.As soon as possible after the receipt of this letter, Winterwas on the telephone with Respondent's labor relationattorney in St. Louis requesting, among other things, thatsaid attorney send him a list of "Do's and Don'ts" forsupervisory personnel during a union organizing campaign.At 5 p.m. on November 19, Winter had his wholesupervisory staff down to foreman and assistant foremanassembled for a meeting in the lunchroom. He first readthe assembled supervisors the above letter, including thenames of the employees on the in-plant organizingcommittee.Winter had with him the company rule bookcontaining the code of conduct for employees. He beganhis talk by saying "Gentlemen, we want to do everythingthatis legal.We want to do nothing that is illegal. I do nothave the information that I will have for you tomorrowmorning."He then informed the group that his laborattorney was sending him a complete list of "Do's andDon'ts" of permissible supervisor's activities during organ-izing campaigns which he would distribute to them thefollowing day. He passed out copies of the rule book to thesupervisors for their use. Winter specifically called atten-tion to rules 2, 17, and 23 which read as follows:2 - Deliberately restricting output.17- Workingtimeis for work. Therefore, there shallbe no soliciting of membership, pledges, circulatingpetitions or distributing handbills during work time.23- Unauthorized posting or removal of notices ortamperingwith bulletin boards in any way.Winter admits telling the group that "we will givewarningslipswherever necessary and wherever justified tokeep the people in their own departments and on their jobsand at their machines." Eldon Clay, then a foreman whowas discharged on December 28, testified that Winter alsostated that "those peopleorganizingthis are not that smart,Ithink we can get rid of them by giving warning slipswherever necessary."3In answerto a question about theright to pass out literature,Winter told the group theUnion "could pass out literature on company premisesbefore work, on coffee break, at lunch hour, after work, butthey could not pass out literature on company property oncompanytime, and to remember that." With that the three-quarter-hour meetingadjourned.3 In the lightof Winter'sown actions the following day, I have to creditthe testimonyof Clay whoalso convinced me that he was a truthful witness. MCGRAW-EDISON CO.463b.November 20 - Kenneth SanteeAt 3:40 p.m. the nextday, November 20, as though to fithis actions to his words, Winter found trucker KennethSantee in the packing department talking to employeeJeanne Meyers about 20 yards outside Santee's workingarea. As Santee was leaving, Winter caught him by the armand said, "If I catch you out of your departmentagain, Iwill fire your god damned ass." Winter thereupon walkedto Plant Superintendent Heaberlin's office, filled out awritten warning slip, had Heaberlin sign it also,and gave itto Santee.Admittedly,thiswas, at most,only the thirdwritten warning Winter had ever given in his 19 years asplant manager.Winter testified that prior to catching Santee's arm, hehad "timed"Santee'sconversation at between 5 to 8minutes.Winter knew from the union letter that Santeewas one of the organizing committee which had not madehim happy. He made no effort to determine the subjectmatter of the conversation.On the other hand,Santee testified that on this occasionhe was deliveringa messagefrom Meyers' mother-in-lawthatMeyers telephone her home before 4 p.m. There wereno rules against talking or against delivering such messagesto employees.Abouta week thereafter,Santee was transferred from histrucking job, which permitted him to travel around theplant as required,to a welding job which paid him about$1 more per day but also restricted him to one location inthe plant.Winter acknowledged that he had not been "happy" tolearn that Santee was a member of the union committee.He also thought,incorrectly in fact,that Santee wasengaged in union activities at the time.Hence it is clear that Winter gave Santee this writtenreprimand in order to apprise him of Winter's unhappinessand to warn him of the dangers inherent in engaging inunion activities.The reprimand thus was an attempt tointerfere,restrain,and coerce in violation of Section8(ax 1).Winter's reprimand of November 20 also demonstratedto the supervisory staff exactly what he had meant onNovember 19 by his orders about giving written repri-mands "when necessary."Actions often speak louder thanwords.Furthermore,the giving of a written reprimand for a first'.offense"also amounted to a definite change in workingconditions in the plant as it had long been the generalpractice to give several oral warnings before resorting to awritten reprimand.This was merely the first rule Winter tightened up uponbeing advised of the advent of the union campaign.Later that afternoon,Winter distributed copies of "Do'sand Don'ts" to all his supervisory staff.c.7-minute rulesOn or very soon after November 20, Winter issuedorders that the doorsto the entrancesto the plant were toremain locked until 7 minutesprior to the beginning of ashift.For years Respondent had had the following noticeposted in the plants:FederalGovernment regulations prevent us fromallowing employees to be in the plant more than 7minutes before their work shift starts and more than 7minutes aftertheir work shift ends. Also the lunchroomis to be used only during break periods and specifiedlunch hour periods.We ask your cooperation in these matters.This regulation had not been enforced for years. AsWinter pointed out at the hearing, the enforcement of suchrules tends to be relaxed over a period of time. At or aboutthe time aforementioned,Winter chose to order its strictenforcement thereafter.At the hearing, Respondent testified this change wasrequired by Respondent's insurance company. Its strictenforcement at this time tended also to restrict communi-cations amongthe employees.d.Donaldson goonsOne evening in late November or early December as theday shift ended, Winter noted from his office window thatsome Donaldson Company employees had gathered at theexits of Respondent's parking lot and were distributingunion literature to the departing Respondent employees.Donaldson had been organizedby UAWsome timebefore.Winter immediately picked up the public address systemresting onhis desk which would carry his voice throughoutthe plant. Over this system Winter admitted making thefollowingad-libannouncement:We have some of the Donaldson Goons out here, and itlooks likethey aregoing to pass out some literature,and if you don't want to take the literature, you don'thave to. If you roll your windows up, they can't stick itin your car. If they try to blockthe aisles and get infront of you, one of them might get hit or hurt.Lewis, Santee, Downen, and Mathes all heard Winter'sremarks over the loudspeaker. According to Lewis, heheard Winter say:There were Union Goons out in the parking lot passingout papers, there were Donaldson's Goons out thereand that we didn't have to stop and get the papers, wecould roll up our windows and go on by, that they wereon private property, and that you had the right to runover them if they were in your way.The otherthree witnessestestified similarly that Winter'sstatements were instructive rather than conditional.Although Winter denied encouraging the employees torun over anyone, every witness agreed that something wassaid about the possibility of the "goons" being hit.Winter's talk on this occasion in effect constitutedinstructions toRespondent'semployees not to acceptunion literature and thus constituted an interference with 464DECISIONSOF NATIONALLABOR RELATIONS BOARDthe employees' right toengagein union activities and thusviolated Section 8(a)(1) of the Act.In the light of the fact that it was apparent from theannouncementthatWinter already had the area undersurveillancethese instructions not to accept the unionliteraturewould have been most effectiveas hisemployeeswould have suspected that Winter would continue to keepthe area under surveillance and could, or would, knowwhich employees violated his instructions.Although Winter did mention the possibility of hittingthe distributors of the union literature in his talk,I cannotbelieve thatWinter intended to "induce and encourageemployees to assault" anybody. At most Winter just didnot care .4e.The no-solicitation rule(1) Its promulgationOn-November 19 Winter, in speaking to his supervisorsabout giving written reprimands, called specific attentionto rule 17 of Respondent's printed rules of conduct whichreads as follows:17- Working time is for work.Therefore,there shallbe no soliciting of membership, pledges, circulatingpetitions or distributing handbills during work time.5Sometime in early December Respondent posted thefollowing rule:Fellow workers, in the past we have overlookedcertain rules and regulations pertaining to merchandisebeing brought into the plant and being sold in theplant,however,due to the help shortage and the extraheavy work schedule being assigned to the Kirksvilleplant,the Company feels we can no longer permit thispractice.Effectiveat once,therewill be no sales orsolicitations allowed in the plant.[Emphasis supplied.]The last sentence of this new rule would appear to banall solicitation at all times in the plant. This is an illegal no-solicitation rule.However,Respondent contends that itposted this new rule because employee Ms. Morgensternewho was peddlingjewelryto the employees in the plantsuffered a loss or theft of some of her merchandise and sothe posted rule was intended by Respondentto apply onlyto the sale of merchandise in the plant.This argument creates the impression that Respondent'sprinted no-solicitation rule may well have been restrictedby Respondent in its application to union solicitation only,which would also violate Section 8(a)(1) because suchrules,in order to be valid,must apply to solicitationsindiscriminately.Applying thewell-established rule that all doubts about arule must be resolved against its promulgator,Imust holdRespondent's no-solicitation rule, as amended or supersed-4This incidentwas pleaded in the GeneralCounsel'scomplaint asfollows(f)Induce and encourageemployeesto assault union organizersengaged in distributionof unionliterature...However,despite the inartistic pleading,this incidentwas fullylitigated atthe hearing.ed by the posted notice above, to be illegal and a violationof Section 8(a)(1) of the Act. If Respondent intended therule to apply to sales of merchandise in the plant only, itwas incumbent upon the rulemaker, Respondent, to say soclearly. This Respondent did not do.Consequently, it must be here held that Respondent'sno-solicitation rule was illegal and violative of Section8(a)(1) of the Act in its promulgation.(2)EnforcementForemanHendricks and Foreman Kinney of themaintenancedepartment each interpreted Respondent'sno-solicitation rule by their individual enforcement there-of. These interpretationsare illuminating.On or about December 20, employee Ruthie Winsteadhad passed out some unionleafletsby the front doorbefore work. She had 20 or 30 suchleaflets stillundistribut-ed at check-in time soshe brought the undistributed copiesinto her work place and laid them on her workbenchunderneath her lunch, coffee cup, purse, and otherpersonal property. The plant provided no lockers for suchpersonal property.As Winstead returned to her work place at the end of the8:30 p.m. break period, Foreman Hendricks ordered her toremove the batch of leaflets from the table. WhenWinstead protested that she had the right to organize forUAW, Hendricks ordered her to place the leaflets insideher purse out of sight. He ended the episode by orderingWinstead that "from that night on, [she] was not to bringany more UAW literature, or anything concerning theUAW, back into the plant, that [she] was to keep it in [her]damn car where it belonged."Upon receiving a report from Winstead of this encoun-ter,employerorganizerRoberta Thompson thereafterwould not allow Winstead to take any UAW material intothe plant for fear Winstead would be discharged if shedisobeyed this order of Hendricks. Thus, Foreman Hen-dricks kept UAW material out of the plant.This enforcement of the rule as far as union materialswere concerned must be compared with MaintenanceForeman Kinney's enforcement of that rule in regard toantiunion materials.Soon after the announcement of the union campaign,employeeDixon requested some paint from ForemanKinney. Kinney asked what it was to be used for. Dixonanswered by pointing to a "Vote No" button he waswearing and said, "for some of these." Kinney informedDixon where the paint was and Dixon left with some.Thereafter and throughout the campaign, to Kinney'sknowledge and without his objection, a supply of antiunionbuttons was maintained in employee Sandretto's toolbox inthemaintenance department for distribution to anyemployee who wanted one. Kinney and the other employ-eesof the department offered and distributed suchantiunion materials from these supplies.SPrior to the recent decision of the Board inLitho Press of San Antonio,211 NLRB1014 (1974),this rule containing the ambiguousphrase "worktime" withoutspecificexception for breaktimes,lunch or meal times, etc ,was presumptively invalid because of its ambiguity as to time.Lithomaywell have changed this longstanding Board law.6Respondent has a foreman with this same last name McGRAW-EDISON CO.465In fact Kinney himself admittedly wore an antiunionbutton throughout the campaign.Kinney maintained thatthe no-solicitation rule did not prevent him from such adisplay pfhis sentimentsbut only prevented his distribu-tion of such insignia to others.Winter raised no objectiontoKinney's display of the antiunion button nor to thedistribution of such antiunion materials to others. Theevidence is quite clear that,despite Kinney's denial thereof,Kinney himself solicited others to display these antiunionbuttons. In fact, he made no objection when employeeWood in the plant distributed antiunion stickers to Winterand himself nor did Winter. In fact Kinney offered such toemployee Lewis.Hence,it is perfectly clear that Respondent's enforce-ment of its no-solicitation rule was completely disparate:no distribution of union literature but free distribution ofantiunionmaterials.Such disparate enforcement of thisrule constitutes a violation of Section8(a)(l) of the Act.f.Roberta ThompsonRoberta Thompson and Flora Sizemore constituted ateam of welder and loader.Respondent's safety rulesrequired the employee doing welding to wear safety glassesbut not so the loader.Thompson, of course,was anoriginalmember of theUnion's in-plant organizing committee and, in fact thechairman of the second shift of that committee.Sizemorehad signed a union authorization card on November 20and thereafter also wore an organizing committeebutton atall times.Early in December,Sizemore,while welding,failed towearher safetyglasses.Foreman Danny Williams of thatdepartment spoke to her about this failure. On December7,Sizemore once again failed to use her glasses whilewelding. This time, after consulting and approval of nightSuperintendentWhite,Williams gave Sizemore a writtenwarning for such failure.Written warnings go into theemployee's file for possible future use.Due to herdisplay ofthe union insignia,Sizemore'sunion affiliation was publicly known. This might create animplication that she was given the written warning for thisadmitted safety regulation violation because of her unionaffiliation.However, safety regulations are applicable to allemployees regardless of union affiliation. ForemanWil-liams had, in this instance, followed prior plant practice ofgiving at least one oral warning,if not more, prior toissuing the written warning.Thus,even though Sizemorewas a known union button wearer,thesewarningscomplied with the plant's past practices and were given forreasons of safety.On December 19, Foreman Williams saw Thompsonwelding without her safety glasses on. Investigation byWilliams determined that Foreman Walker of anotherdepartment had also seen Thompson welding withoutglasses.Williams thereupon walked to the superintendent'soffice where Foreman Snider was and had Snider check thefact that Thompson was in fact welding without glasses.Williams spoke to Superintendent White about giving awritten reprimand for this violation and thereafter madeout a written warning for that violation. Williams thenwalked to Thompson's work place and handed her thewritten reprimand.If safety were Williams' primary concern in thisinstance,then safety required thatWilliams call the admittedviolationtoThompson'sattentionimmediately eventhough only orally. The admitted facts here are thatWilliams deliberately delayed thiswarning inorder to getconfirmation from Foremen Walker and Snider,as well asfor subsequentconsultationwith SuperintendentWhitebefore making out the written reprimand for Thompson.This considerable delay on a safety matter proves thatsafetywas at best a secondary consideration in thisinstance.The fact that an accident could have occurredduring all this investigation, consultation, and writing ofthe reprimand indicates that safety was merely a pretext bywhich to place a written reprimand in the files of theknown chairperson of the Union's second-shift organizingcommitteefor possible future use.When the written reprimand was handed to Thompson,itlistedtwo offenses: (1) Safety violation, and (2)"Disobedience." Thompson objected to the inclusion ofthis secondelement toWhite who thereupon returned tohis office and changed the secondelement toa violation of"carelessness."These facts together with Thompson's known member-ship and activities on behalf of the Union and with theeliminationof the prior practice of previous oral warningsproved that Respondent here was engaged in a course ofconduct intended to coerce and intimidate a knownmember of the organizing committee in her activities onbehalf of the UAW in violation of Section8(a)(1).Safety rules should be applied strictly in the interest ofpersonal safety and not, as here, as an attempt tointimidateand coerce employees because of their unionactivities. It exemplifies what Winter intended with the useof the phrase "when necessary" on November 19.g.LonnieWinnLonnie Winn, a diesetter for Respondent since August1970, signed a union authorization card on December 4and began wearing his union button publicly on December11.Respondent's rule book contains a rule that employeesare not to use company telephones without the permissionof their foreman. However, Winn, who worked the secondshift,had in fact used an office telephone openly andwithout such permission several times per week throughouthisemployment with the knowledge of and withoutobjections from his supervisors. The evidence shows thatother employees did likewise. Obviously the telephone rulewas not being enforced by Respondent prior to the unioncampaign.On Friday, December 14, Foreman Williams notedWinn using the office telephone as usual. He reported thisfact to Superintendent White. For reasons known only tohimself,White decided not to issue either an oral or writtenreprimand at the time. He did, however, write out a writtenreprimand for using the telephone without permission. Thedate on this reprimand was left blank. He instructedWilliams to watch Winn. 466DECISIONSOF NATIONALLABOR RELATIONS BOARDOn the evening of Monday, December 17, Winn againused the office telephone. This time Williams walked inand handed Winn the prepared, but undated, wnttenreprimand for such unauthorized use of the telephone.There had been no oral warnings given Winn about the useof the telephone previously.Respondent's duplicate original of this written repri-mand contained the date of "12-17-73." This does notappear upon the copy given to Winn on that date.Here again, the reprimand appears to have been givenfor the purpose of coercion and intimidation because of therecipient'sknown union affiliation and sympathy inviolation of Section8(a)(l). Infact, here, it might even besaid thatRespondent deliberately entrapped a unionsupporter for just that purpose.Winter made the point that over the years the enforce-ment of rules become lax. From this and other incidentscited here, it becomes apparent that Winter thought thatthe commencement of the union organizing campaign wasthe appropriate time to require strict enforcement of therules again with or without announcement to that effect,particularly if the offender was a known union sympathizeror a member of its organizing committee.h.Betty FergusonBetty Ferguson, an 8-year veteran welding employee ofRespondent, signed a union authorization card on Novem-ber 20, and thereafter wore a union organizing committeebutton at all times.About 10:20 a.m. on December 18 after the morningbreak, Foreman Leavitt came to Ferguson's work place,handed her a written reprimand for having "engaged inunnecessary conversation" and said, "Betty, I hate to giveit to you but you [wereseen] sitting and talking." Fergusonanswered that she "probably asked for this."Ferguson acknowledged that she had in fact carried on aconversationwith employees Diana Dimmit and ElsieWoods and Assistant Foreman Orland Dimmit for a fewminutes beyond the conclusion of the 10 a,m. break periodon matters unrelated to the Union. Leavitt acknowledgedthat he had no idea of the subject of the conversation.Henceit ishard to know how he established that thisconversation was "unnecessary," especially withan assist-ant foreman present and participating therein.It is notable that Ferguson was the only union buttonwearing conversationalist involved and also that she wasthe only recipient of a warning for this allegedly "unne-cessary conversation."Leavitt's attempted explanation for this phenomenonwas that Ferguson was the only employee "away from herwork station" during this "unnecessary conversation."This, however, appears to be a completely different offensefrom that for which she was reprimanded.7Leavitt purported to recall little, if any, of Winter's instructions at theNovember 19 meeting in regard to written reprimands. In this, Leavitt's lackof memory coincided almost exactly with the memories of most, if not all, ofthe other supervisors who attended that November 19 meeting and who,incidentally, happened to besitting inthe courtroom while Winter testifiedregarding his instructions to them on that occasion.8During the direct examination of Mathes on motion by Respondent, IRespondent then attempted to shore up Leavitt'sposition by showing that on January 3, 1974, Leavitt hadgiven employee Van Dyke, who wore no union buttoneither, a written reprimand for "lateness." However, thefacts developed that January 3 was not the first time VanDyke had been guilty of being late, that she had beenspoken to about the matter previously, the number of suchprevious oral reprimands Leavitt was unable to estimate.Thus the facts indicate that Ferguson was reprimandedfor "unnecessary conversation" only because she waswearing a union button as the other conversationalistswithout buttons were not reprimanded. It also appearsclear that the Ferguson reprimand was given pursuant toWinter's November 19 instructions to the foremen and wasfor the discriminatory purpose of attempting to coerce andintimidate a known union sympathizer in violation ofSection 8(a)(1).7i.David MathesDuring his 4 years of 'employment with Respondent,DavidMathes has been a final inspector of fans andheaters prior to shipment. His job is to plug the fans into aboard to check the oscillation and then into another boardto check the "ampage" [amperage?].Mathes signed a union authorization card during themorningbreak period oti November 20 for Barbara Santee,the wife of KennethSanteeof the organizing committee.He did not wear a union button. In fact, except for askingtwo employeesto sign unionauthorization cards unsuc-cessfullyearly inDecember,Mathes' union activityappears to havebeen negligible.A little before noon on January 14, Jerry Winter, son ofFloydWinter, brought a fan witha looseblade back toMathes to have the blade fastened tighter. This Mathesdid.Mathes inquired why some fans on the board in frontof Mathes were not oscillating. Mathes answered that hewas at that time helping a woman on the assembly line andwas not yet checking those fans for oscillation. Mathesexplained that he was helping this woman on the assemblyline because they bothwerepaid on a piecework basis sothat the more they made the greater was their pay.8At about 3:45 p.m. that same day, as a result of aconversation with Jerry Winter concerning Mathes' allegedfailure to check the fans for oscillation, Foreman JamesClinton, after watching Mathes for a period of time from adistance, came up to him at his work station and accusedMathes of not having checked the fans for oscillation andsaid, "God damn it, you know better than that." Clintonthen walked away.According to Clinton, he then went to another vantagepoint from which he could watch Mathes at work.According to Clinton, Mathes continued not to test foroscillation.struck this testimony as to the conversationwith JerryWinter on thegrounds of immateriality.Respondent's subsequent examinationof Fore-man James Clinton made this Winter/Mathes conversation material.However, I failed to reverse my ruling regarding the strikingof the originalconversation. In viewof myultimate resolution here, I find no reason tobelieve that making findings on this stricken testimonywill in any way workto the disadvantage of Respondent. MCGRAW-EDISON CO.Then just before 5 p.m. Clinton handed Mathes a writtenwarning slip to the effect that Mathes "had failed to test alloperations of 10 inch OSC fans-not checking foroscillation of each and every fan."This slip was counter-signed by Heaberlin.Thiswas Mathes'firstand onlywarning.The issuance of this reprimand to Mathes appears tofollow the same pattern of reprimands as was suggested byWinter at the November 19 meeting.However,there are two difficulties.The first is thatMathes' union activities appeared to have been minimal, ifnot nonexistent.The interferenceof JerryWinter suggeststhat perhaps his father suspected Mathes was more activethan the testimony proved.However,my evidentiary rulingnoted above eliminated that aspect from this incident.Hence I will dismiss this portion of the case even thoughthe fact is that these allegedly uninspected fans werethereafter boxed and shipped without further inspection byRespondent.j.Solicitation for and againstOn or about December 20, button-wearing unionactivistsKaren Gunnels, Carol Hines, and Carolyn Raywent to Winter's office to inquire if they could be excusedfor I hour the following Friday in order to participate intheir children's school Christmas celebration without losingtheirown Christmas holiday pay. After granting thisrequest,Winter remarked that he already knew thatGunnels was in favor of the Union.9 She and the other twoemployees acknowledged that each of them had signedunion authorization cards.Then Winter inquired why theemployeesfelt they neededa union inthe plant and whatwas wrong with things as they were. The employees cited anumber of complaints they had in their department whichthey had taken up with Foreman Sayre without successwhich led them to the conclusion that a union wasnecessary in order to correct the situation. The question ofwages came up. Winter then showed the employees twounion contracts as proof that the Union could not helpthem especially if they believed they could get a large wageincrease.Winter then added, "Well, I told them that Mr.Winslow, who is our time studyengineer, cost accountant,and I were going through the rates and that we would besetting the new rates reflecting the increase in the baserates . . . I mentioned that the rates were set,that theaverage worker should be able to make a 25 percent bonus,based on the incentive or top day rate. A good extraworker should be able to make 30 percent or 35, and anexceptionally above average worker could even make 40percent, and that we were reviewing the rates." Thediscussion lasted an hour or so and ended with Winter'sassurance that he would check into their complaints anddo something about them.About 4:30 that afternoon, Sayre ordered Gunnels,Hines, and Ray to report with him at Winter's office. AtWinter's request, the employees repeated some of thecomplaints they had made against Sayre earlier that day.During the course of this discussion, Sayre accused9Foreman Sayre had previously reported to Winter that Gunnels waswearing a union button.10This alleged"timing" of "12 to15minutes" like the timing in the467Gunnels of having solicited employees Johnson andMcFarland to sign union authorization cards during"working hours." This Gunnels denied. However, themeeting ended amicably. But no changes were made in thedepartment as a result of the discussion.Regarding the alleged solicitation, both Johnson andMcFarland testified at the hearing that just prior to the 10a.m. break one morning in December (about December-7)Gunnels had in fact inquired of both, while all three wereworking, if they would help the Union by signing anauthorization card. Both men responded in the negative.Withinminutes thereafter, Johnson andMcFarlandreported the alleged solicitations to Sayre. It is undeniedthat early in the union campaign Sayre had orderedJohnson, at least, to report immediately to him if he wereever solicited to join the Union "during working hours."Thus it appears that Foreman Sayre had set up anetwork of informers in order to keep union activitiesunder surveillance in his department at least. Suchsurreptitious surveillance over union activities violatesSection 8(a)(1) of the Act.Also Winter's solicitation of grievances and gripes fromemployees coupled with a promise to "take care of themduring a union campaign also violates Section 8(a)(1).Winter's talk about the new wage rates without thenecessity of a union constituted an implied promise ofbenefit in violation of Section 8(a)(1) of the Act as did hispromise to take care of the complaints in the department.k.Barbara OwnbeyBarbara Ownbey is not only an employee of Respondentbut also the wife of Jim Ownbey who was listed as one ofthe Union's organizingcommittee in the letter of Novem-ber 19. She signed a union card on November 20 andthereafter wore a union organizing committee button.On December 27 Winter wrote outa warningslip forBarbaraOwnbey for a "conduct" offense because of her"congregating with other employees and spending exces-sive timein rest rooms."Winter testified that, as he happened to be in themaintenancedepartment, he saw Mrs. Ownbey going intothe restroom. Having previously heard "rumors" from hissupervisory staff that "union meetingswere being held inthe rest rooms," Winter glanced at the clock. According tohis "timing" Ownbey came out of the restroom some "12 to15minutes" later.iaWinter promptly wrote out the abovewritten reprimand and had ForemanStanek deliver sameafter he also had signed it.When he handed the reprimand to Ownbey, ForemanStanek said, "I guess they are watching you" and explainedthat someone had "timed" her in the restroom for 14minutes.When Ownbey asked who had timed her, Stanekpurported not to know. Ownbey then remarked that shedid not know there was a limit on the number or length ofvisits to the restroom. Stanek did not know either. SoOwnbey suggested that Stanek find out from Winter whatthose limitations were.Santee case of a conversationof "5 to 8minutes" appears to have been in 3-minute estimates rather thanby the watch 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs theywere leaving the plant together after 5 o'clock,Stanek reported that Winter had answered this question bysaying that it was "just long enoughto do yourjob and notto be holding any union meeting." 11It is thus quite clear that Winter issued this writtenreprimandto Ownbey,a button wearer and the wife of aknown member of the organizing committee,in an effort toprevent the holding of any "union meeting" in therestroom rather than upon an estimated"timing" of 12 to15minutes.The verywording of Winter's reprimand of"congregating with other employees" tends to corroboratethe above.Thus this reprimand also violates Section 8(axl)of the Act.The evidence in this case makes it very clear that the"holdingof union meetings"in restrooms botheredRespondent considerably as night Superintendent White,Foreman Hendricks,and other foremen began promptlyafternoticeof theorganizational campaign to followbutton-wearing employees such as Ruthie Winstead andLaVeraDrummond, among others,to the restrooms.ObviouslyRespondent recognized that restrooms are oftenfertile soil for union organizational endeavors and reactedaccordingly.ThusRespondent chose to keep known unionsympathizers under surveillance in order to keep "unionmeetings"at a minimum.1.Anna YaukAbout 5 p.m. on January 14, 1974, Anna Yauk, anemployee of Respondent since 1959,askedWinter'spermission to use the phone to call a taxi.As Yaukcompleted the call,Winter called her into his officebecause he wanted to talk to her. Winter inquired, "Anna,what's wrong out there? What is so wrong that the peopleand you think we need a Union?" Yauk thought a unionwould do some good,at least inher department.WhenWinter persisted in his inquiry, Yauk suggested that, ifWinter wanted to know the answer, he should get a fewemployees from each department,discuss it with them, andget the answers.He said he would do that but persisted inquestioningYaukas to why she and the employees thoughta union was needed.Yaukrefused to discuss the matterfurther.Thereupon,Winter said, "Annie, you know wehave been pretty good to you. We have done you a lot offavors."Winter specifically recalled a plane ticket to theWest Coast he had arranged for Yauk some timepreviously. Yauk said that she was grateful but wanted tobe through and finished with favors. Winter thereuponstated that it had been reported to him that she was havinga lot of repairs and rejects returned to her and that it hadalso been reported to him that her "eyesight isn't as goodas it should be." He then added, "you know we have a lotof older women just like you out there that we kind of takecareof, that aregettingfairly old." After Yauk denied thereport about her failing eyesight,the conversation ended.For some time prior to this conversation,atWinter'sorders Foreman Jody Sayre had had repairs and rejects byitThis testimony was undemed as Respondent did not call Stanek as awitness.12Employee Lillian Cima testified to an even more explicit conversationwith Winter on November 20 where,according to her,Winter threatenedunion sympathizers with ternunation and solicited Cima's assistance againstYauk and some of the others stored alongside Yauk's workplace instead of having them repaired on the daily basis aswas customary.Thatsame eveningthis conversation "bothered" Yauk somuch that she had to telephone a fellow employee anddiscuss the event with her.Winter denied that he had made any threat to dischargeYauk.TechnicallyWinter's answer was correct in that the word"discharge"was never uttered during the conversation.Winter was too subtle for that. However, the implicationsof his remarks about both Yauk, her rejects, and hereyesight,aswell as the other "older women" in thedepartment who thought that a union was needed were soclear as to require the finding, here made, that Winterthreatened both Yauk and the other prounion "olderwomen" in the department with possible loss of employ-ment because of their belief that a union was necessary inthe plant. As Winter must have anticipated, Yauk passedon that threat to her friends in the department. TherebyRespondent interfered with, restrained, and coerced itsemployees because of their union sympathies in violationof Section8(a)(1) of the Act.12ConclusionsThroughout this Decision there are numerous conclu-sionary findings of violations of Section 8(a)(1) which mayappear curt or cursory. Because of this it might be well toexpand a bit on such conclusionary findings.Respondent here has filed a 36-page brief in which it setsforth innocent explanations on each of some 17 separateincidents.By the use of the well-known technique ofexamining each such incident in isolation, deciding that initself such incident was innocent or justified and thereforeabandoning it, the brief reaches the natural conclusion thatthiswholecaseshould therefore be dismissed. Nothingdistorts a picture better or faster than examining isolatedparts thereof and throwing them away.However, one thing does stand out like the proverbialsore thumb in Respondent's brief:While it necessarilymentions the events of November 19 in passing, the briefattempts no innocent explanation thereof nor could it. Theclosest the brief comes to giving such an innocentexplanation is its comment, relating toa totally differentincident, that "Mr. Winter may be an impulsive individualand there is no doubt that he was not in favor of the Unionorganizingthe plant" 13The key to this whole caselies inWinter's immediatereaction to the Union's letter of November 19 notifyinghim of the inception of its campaign to organize theemployees of his Kirksville plant.His reaction wasimmediate and decisive. It permeated events thereafter. Hecalled his supervisory staff together at 5 p.m. that sameafternoon and, after reading to them the Union's letter,including the names of the members of the unionorganizing committee, gave orders that they were 'thereaf-theUnion. A pure credibility question arose when Winter denied anyconversation about the Union.Ichoose not to resolve this credibilityconflict because,even if found, the evidence would merely be cumulative13 I concur fully with this appraisal on both counts MCGRAW-EDISON CO.ter to give out written reprimands"whenever necessary"and suggested that thereby the supervisors could get rid ofthem as they weren't too smart.14Atthis time Winter evenpointed out to his supervisors the three rules of employeeconduct which he thought would be the most efficaciousfor the purpose. Winter was in such a hurry to begin hiscampaign against the Union that he could not even wait ingiving these instructions until the"Do's and Don'ts" oflegal supervisory conduct during union campaigns couldarriveby mail from his attorney in Kansas City. OnNovember 19, legality was definitely a secondary consider-ation in Winter'smind.Lest any supervisor mistake the meaning of his instruc-tions, the very next day Winter himself issued the first suchwritten warning to organizing committee member KennethSantee,who was at the time 60 feet from his area deliveringa phone message to a fellow employee as he had donemany times before.In the phraseology of Respondent'sbrief,Winter"concluded that Mr.Santee was wasting timeand engaging in unprotected union activitiesfor which hewas entitled to receive a warningslip." So admittedly,union activities,protectedor unprotected,actualorsuspected,played an integral part in this first reprimand.Thus it it instructive to note that seven of the writtenreprimands issued during this period of time were given toknown prounion employees,of whom two were listed asmembers of the organizing committeeand a third was thewife of another such listed member thereof.In addition, afourthmember of the committee promptly lost hisovertime.Also during the period,only one nonunionemployee received such a written warningbut that cameonly after she had been warned orally on numerousoccasions for previous latenesses.Winter's instructions to his supervisors on this occasionviolated the general practice in the plant which was thatwritten reprimands were given only after several previousoral warnings.Thiswas in linewith Winter's tightening upof all plant rules upon noticeof the Union's organizingcampaign,at least as they were applicable to union buttonwearing employees.Respondent'sbrief would have us believethat the onlydifference between oral and written reprimands was thepermanency of the record of the latter.However, if so,Respondent's employees were not so notified.It is a well-known phenomenon that many an employee has beendischarged for accumulating too many written warningspermanently placed in his employment file. Hence thechange to written warnings in lieu of oral ones was coercivein fact.No one wants to run the risk of discharge.Having thus given his supervisorsthe word on November19, so Winter in late November or early December used anopportunity to give the same word to employees bynotifying them over the loudspeaker of the presence of"Donaldson Goons" distributing union literature at theplant gates and instructing the departing employees to rollup their windows so that they would not have to take theunion literature and even adding remarks that sounded as14Winter alone as a witness attempted to give an innocent explanationof this by contending that he ordered such written reprimandsonly "whennecessary,"as the brief puts it, "to keep employees at theirjobs or at work."Winter was a credible witness especially as to major events.He was by far469though it might be all right to run the "goons" down if theygot inthe way.Respondent's innocent explanation of this announce-ment is that it "would not be interference, restraint andcoercion of employees of the Company" because theseremarks were "directed at the distributors of the literaturewho were not employees of the Company." This explana-tion among other things ignores Winter's orders not to takethe union literature offered which were directed to theemployees of the Company. In addition, it was also clearfrom the warning given that Winter had the scene undersurveillance and hence would, or could, know whichRespondent employees accepted such forbidden literature.As noted above, Winter promptly tightened up all therules of the plant to the disadvantage of the Union. No onewas to be allowed to enter the plant more than than 7minutes before the shift began, which would interfere withcommunications on union matters. No one could use thephone without permission, particularly if he wore a unionbutton, as did Winn, and no one was to work during restperiodsbecauseRespondentwas preparing its costaccountant records so that, asWinter suggested, theemployees would soon be able to add a 25- /or 30-percentbonus to their wages. This last definitely implied an illegalpromise of benefit.Even Respondent's no-solicitation rule prohibiting solici-tation during "work time" was changed by a posted noticethat "effective at once, there will be no sales orsolicitationallowed in the plant. "(Emphasis supplied.) If the printedno-solicitation rule was legal, the posted one was not.These were all unilateral changes in working conditionsmade to combat the organizational campaign.Even if we assume the printed no-solicitation rule to bevalid under the present Board law, its enforcement byRespondent was so disparate as to violate Section 8(a)(l)of the Act in any event. Winter would permit no unionliterature to be brought into the plant. On the other hand,Foreman Kinney of the maintenance department not onlypermitted a supply of antiunion buttons to be keptpermanently in his maintenance department for distribu-tion to employees, but he personally solicited employees towear them, even as he did.Furthermore,Winter solicited grievances and gripesfrom known union sympathizers Winstead, Ray, and Hineswith a promise "to take care" of them. Such promise totake care of solicited gripes and grievances during acampaign is a well-recognized violation of the Act.2.Discrimination in hire and tenurea.Delbert DownenDelbert Downen attended the meeting with organizerPurcell on November 18. He was listed in the union letterdated November 19 as one of the union in-plant organizingcommittee. Downen apparently did not sign a union carduntilNovember 20 during the morning break at thenForeman Eldon Clay's desk. He then began wearing anthe most honest witness of all Respondent's supervisors.However, Winterwas not above adding a few details to make his conducta bit more palatableas in the example above. 470DECISIONSOF NATIONALLABOR RELATIONS BOARDorganizing committee button and/or an organizing com-mittee pocket pencil holder.Although Downen was notvery active in soliciting signatures on union authorizationcards, it was well known by Respondent that he was amember of the Union's in-plant organizing committee.In fact Winter took occasion to remind Foreman DonAtchley of that fact.Since sometime in 1966,Downen had regularly worked a9-hour day with 5 hours more overtime on Saturday.During these 7 years, Downen spent the regular 8-hourday, 7 a.m. - 4 p.m.,in the degreasing department and thenfrom 4 - 5 p.m. at overtime pay carting and stacking fanguards in boxes in the warehouse during the fan season orduring the heater season,which began about the middle ofDecember each year,cleaned racks,or chrome-stripped oranything else which needed doing under Foreman Atchley.Also during these years since 1966, Downen also regularlyworked 5 hours overtime on Saturday,which apparentlywas performed under then Foreman Eldon Clay.Sometime in December,Downen reported to Atchleythat he had to have more help in stacking boxes during his4 - 5 p.m.overtime work. It was universally agreed thatstacking boxes at a height of 15 feet required more thanone man.Stacking boxes at lower heights could be done byone man working alone.On December 11,15 after perhaps talking to Heaberlin,Don Atchley 16 came to Downen prior to his 4 - 5 p.m.work in the warehouse and told him that he,Atchley, didnot have anyone to help Downen at the time,could notfind a place for employees Rod Kiger and Mike Peavler,and so he was going to have them do Downen's overtimework full time so that he would not need Downen between4 - 5 p.m.any longer.This conversation also apparentlyended Downen's 5 hours of overtime on Saturday as therecords show that thereafter Downen worked no Saturdayseither.Thereafter Downen's overtime work was performed byKiger,Peavler,Clark, Rusk,and/or Dixon at least until onor about February 16, 1974,when Respondent saw fit torestore Downen's 1 hour of overtime daily and 5 hours onSaturday.As noted,Downen had worked this daily 1 hourovertime and 5 hours on Saturday continuously for theperiod since 1966.Downen was well known to Respondent and Atchley asamember of the union organizing committee throughWinter's reminder and through his wearing of the unionorganizing committee button.Itwas also well known toAtchley that Downen's replacements were all employeeswho either wore no buttons or wore antiunion buttons. Infact one of them, Dixon,had at one time wom a unionbutton but had, to Atchley's knowledge,switched to a"Vote No" button prior to Downen's loss of overtime andreplacement by Dixon.Atchley's varied explanations for this precipitous changewere confused, confusing,and contradictory.15Both Pownen and Atchley agreed that this conversation occurred theday Downen lost his overtime work.Atchley originally attempted to pick adate for the conversation prior to November 19, whereas Downen thought itoccurred in the middle of December. The payroll records show thatAtchley's firstexplanation was that Downen,being inthe degreasing department,had no seniority for working inAtchley'splating department.The sudden discovery of thisalleged lack of seniorityafter 7 yearsappears somewhatfarfetched.Next,Atchleymaintainedthat he could findnobody toassistDownen but then suddenly was havingtrouble finding workfor thefive employees mentionedabove.Allegedly these employees became available be-cause work"tapered down"with the changeover fromheaters to fans.But then Atchley had to admit that the1974 changeover in this regarddifferedin no way from thesimilar changeovers in 1970,'71,'72, or'73when Downen'sovertime work remained unaffectedthereby.Finally, on February 16, 1974,9 days afterthe Unionlost the election and Downen had removed his unionbutton,Downen's overtime was suddenly restored againwithout explanation.The circumstantial evidence here together with theshifting explanations therefor, even in the absence of the"smoking gun,"isso overwhelming as to compel thefinding,here made,that Respondent deliberately discrimi-nated against union-minded Delbert Downen by removinghis overtime work in retaliation for his knownsympathyand activities for and on behalfof theUnion in violation ofSection 8(a)(3) and(1) of the Act.b.David LewisOn or about October 16, David Lewis applied for workinRespondent's maintenance department. He was inter-viewed for this job by Floyd Winter who told Lewis that hewas looking for an electrical supervisor on the night shift.Lewis denied that he was an electrician although acknowl-edging that he had done a little wiring of 110 and 220 butnone of the 440 variety.Lewis told Winter he was notqualified for the jobWinter had suggested. However,Winter hired Lewis for a maintenance department job. Atthis time janitor and maintenance employee Thompsonwas on sick leave for an operation from which he did notreturn to work until January 7, 1974.Lewis began workOctober 17.On November 20, Lewis signed a union application cardforKenneth Santee but never wore a button of any sort.After his employment began as a maintenance man,Foreman Lloyd Kinney assigned him to a large part ofThompson's janitorial duties and other things throughoutthe plant as assigned.A day or two after Lewis was hired, Winter employed aNorth Eastern Missouri University student named AminRahdar as the electrician to wire the newly reconstructedoffices. On occasion Lewis was assigned to assist Rahdar inthis wiring.On or about December 10,employee Guy Dixon cameinto the maintenance department asking for paint. Whenasked what the paint was wanted for,Dixon pointed to a"Vote No" button he was wearing and said to"make someof these"in the presence of Kinney,Lewis,and employeeDecember I I was the first day Downen worked only 8 hours and hence thatmust have been the date of this conversation.1sAtchley was a most indefinite witness and was prone to include"probably" in many of his answers. McGRAW-EDISON CO.Mike Peavler.Foreman Kinney then told Dixon where thepaint was which Dixon got and departed.A day orso later,Kinney asked Lewis in the presence ofemployees Albert Sandretto and John Johnson if Lewiswanted a "Vote No" button to wear. Lewis refused on theground that he did not want to antagonize anyone.Sandretto kept a number of such"Vote No"buttons inhisworkbox in the maintenance department to theknowledge of Kinney. Employees who came into thedepartment were asked by Kinney or others if they wantedsuch a button.Other employees came into the departmentinKinney's presence, went to Sandretto's box,and tookout buttons without objection from Kinney.17 The mainte-nance department appears to have been the headquartersof the antiunion forces for, in addition to the distributionof the "Vote No" buttons, every member of the depart-ment, including Kinney, wore a"Vote No" button. To hisknowledge,Kinney was the only foreman wearing such abutton although he knew of assistant foremen who werewearing them.On December 13, employee Wood walked into the officewhereWinter,John Johnson,Kinney, and Lewis werepresent.As he did so, Winter greeted him with a remark,"There's my hero."Wood passed out antiunion stickers toboth Winter and Kinney who accepted them.When Lewis asked Kinney the meaning of the "my hero"greeting,Kinney explained that Wood"made up all theanti-union buttons that he had." 18On the morning of December 14, an employee came intothemaintenance department and offered those presentthere,Foreman Kinney with employees John Johnson,Sandretto,Chuck Mathes, and Lewis"Vote No" stickers tobe stuck upon their clothing or hardhats.All present exceptLewis accepted the offer.About 4:45 that afternoon, after consultation withWinter,Kinney informed Lewis that "I'm going to have tolet you go."Kinney explained that Winter thought thatLewis was loafing and "goofing off and not spendingenough time in his department."Kinney added that he"hated to let him go but I can't fight [Winter],he's higherup than I am." After denying that Winter's reasons werethe reason for his discharge,Lewis departed.When Lewis applied for unemployment compensation,Respondent answered the inquiry of the Missouri StateUnemployment Office by claiming that Lewis had volun-tarily quir and had not been discharged.Thereupon Lewiswent personally to Winter and inquired if he had beenfired or had quit voluntarily because,if he had quit, hewanted his job back. Winter explained that Respondent'sreport was in error and that Lewis had in fact been fired.When askedwhy he hadbeen discharged,Winter firstattributed that to the fact that Lewis was not a "topelectrician"but later added the fact that Lewis "didn'tspend enough time in [his]own department and loafedaround and goofed off,talked to other people."Thereafter,Respondent corrected its answer to the unemploymentoffice,acknowledging that Lewis had been discharged.1917Kinney testified that he saw no violation of Respondent's no-solicitation rule in these activities.He made no effort to stop these practicesand, in fact,participated therein.isWinter candidly acknowledged having made this "my hero"greeting471Respondent's internal discharge report on Lewis, admit-tedly based on Kinney's evaluations, rated Lewis as "fair"in ability, attendance, and production but "poor" inconduct so that he was not to be rehired. The accuracy ofthese evaluations of Lewis by Kinney became questionablewhen Kinney had to admit that Lewis had no attendanceproblem even though Kinney had rated him only "fair" inattendance.Kinney also "thought" that he had reprimanded Lewisonce before during his employment for talking but was notat all sure when, if ever.Kinney acknowledged that he, a foreman, wore anantiunion button as did at least one assistant foreman inthe plant. Kinney advanced the rather novel theory that, asa foreman, he could display thisinsigniaunder Respond-ent'sno-solicitation rule but could not distribute suchbuttons to employees. He also contended that it was noviolation of the rule to permit employee Sandretto tomaintain a distribution center of such antiunion buttons inthemaintenance department. The evidence proved inaddition that Kinney also engaged in such distribution.This interpretation contrasts sharply with that of ForemanCharlesHendricks about the union leaflets in RuthieWinstead's possession. Respondent needed a more uniforminterpretation and enforcement of its no-solicitation rulethan is obvious in this case. Respondent's enforcement ofthe rule was so disparate as to constitute a violation ofSection 8(axl) of the Act.Kinney was not a believable witness unless corroborated.He preferred to argue, rather than to answer, the questionput to him. His memory was sharp in his arguments. But hesuffered an almost total loss of recall when required toanswer the question asked.Winter acknowledged that he informed Lewis thatRespondent had discharged him for "goofing off," "holdi-ng the wall up a lot of times, leaning against it," because hewas not a top electrician, and because his services were nolonger needed.The trouble here is that admittedly Lewis told Winterduring his prehire interview that he was not an electrician,much less a top electrician. In the light of Winter'sdemonstrated character,it ishighly unlikely that he couldhave watched Lewis "goofing off' by "holding up the walla lot of times," as Winter described it, without having oncecriticizedLewis for such inactivity. The record provesWinter was neither passive nor reticent in the plant. Norwas he such either in the courtroom or as a witness. Yetthis record fails to disclose that Winter ever reprimandedLewis for any such dereliction of duty. Such passivity wasnot in Winter's character. I therefore cannot credit Winterin either of the above regards.Winter also contended that Lewis' services were nolonger needed. The record shows that, in fact, Lewis washired as a replacement for janitor Thompson who was onsick leave for a period of time due to an operation. Thefacts show also that, although Lewis was discharged onand that it was due tothe fact that Wood had made up thefirst antiunionbuttons.However,he testified that the remark was made"jokingly."19Winter blamed this error on thefirm whichwas handling Respond-ent's personnel matters at that time. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecember 14, Thompson did not return to work at leastuntil January 7.On the other hand, both Winter and Kinney knew thatLewis had refused to accept or wear antiunion insignia. Infact, they each knew that Lewis was the only employee ofthe maintenance department who was not a staunch andrabid antiunionist as the maintenance department was theheadquarters of the antiunionist group in the plant. Asuspected prounion employee in that atmosphere could bedangerous.In the light of the Respondent's untrue and shiftingdefenses regarding the Lewis discharge and the danger ofhaving a suspected prounion employee in the maintenancedepartment, I am convinced, and therefore find, thatRespondent discharged Lewis because it knew or suspectedthat he was prounion in violation of Section 8(axl) and (3)of the Act.3.Objections to electionIn 'addition to the unfair labor practices found hereto-fore, the only other objection made by the Union to theelection of February 7 is that just 3 days before the electionof February 7 Respondent admittedly showed the right-to-work committee's movie entitled "The Springfield Gun"(hereinafterGun) to captive audiences composed of allRespondent's employees on company, or "work," time oncompany property for which the employees were paid.Gun, like its predecessor, "And Women Must Weep"(Women), purports to portray a true event which occurredduring an unsuccessful union strike20 where a disgruntledunion sympathizer in the dead of night suddenly fires arevolver shot through a lighted window in the home of anonstriking fellow employee resulting in the death orpermanent maiming of a young child. Both movies areintensely dramatic, making excellent use of all the dramatictechniques used so effectively so many years ago by actorPaul Robeson in his performance of "The Emperor Jones."Both movies are antiunion propaganda at its effective bestin creating feelings of revulsion and fear of unions and ofthe tactics of union sympathizers.The decision to show Gun to a captive audience justprior to the election was a decision deliberately made byWinter and Respondent's counsel about a month prior toFebruary 4. As Respondent is not in the entertainmentbusiness, the only conceivable purpose of Respondent'sshowing Gun to this captive audience on company timeand property was to solicit votes against union representa-tion in the election 3 days following the showing of themovie. Gun's effectiveness for that purpose rested upon itseffectiveness in creating those feelings of revulsion and fearinmembers of the audience. Feelings frequently speaklouder than words.Administrative Law Judges of course, are bound byBoard law. Theoretically so too are employers, labororganizations, and their respective counsel.20Theincidentportrayed in Gunallegedly occurred at a strike at theRoyal Typewriter plant in Springfield,Missouri,whereas the almost exactsameincident portrayed in Women purportedly occurred ata strike inPrinceton,Indiana.2iThisLithodecision rather epitomizes the presentera ofBoard dissent.Thereare in that decision no less than threedifferent majoritydecisions onHowever, today, knowing what the Board law is on asubject is often a matter of pure speculation. With theadvent of the Board's new Chairman, the era of dissentdescended upon the Board. As each new Board memberjoined the Board thereafter, this volume of dissentincreased proportionately.Today, Board decisions arefilledwith dissenting opinions not only on the law but alsothe facts, credibility of witnesses, pleading, due process,and other matters to such an extent that a unanimousdecision of the Board has become almost unique.The Board law as to Gun is a case in point.On May 9, 1974, inSylacauga Garment Company,210NLRB 501, a panel of the Board adopted AdministrativeLaw Judge Wagman's determination that:Accordingly, I find that the showing of "The Spring-fieldGun" interfered, coerced, and restrained employ-ees in their Section 7 rights and thus violated Section8(a)(1) of the Act.Southwire Company, supraat 1021.Accord:Spartus Corporation, supraat 135, fn. 5.Footnote 2 of that decision reads as follows:ChairmanMillerwould not base any violationfindings on Respondent's exhibition of the film entitled"The Springfield Gun" - one characterized by theAdministrative Law Judge as containing essentially thesame messageas "And Women Must Weep." SeeHeckethorneManufacturingCo.,208NLRB 302,wherein a showing of the latter film was found by aunanimouspanel not to constitutean 8(a)(1) violation,even in a context of other 8(a)(1) violations.About 6 weeks thereafter, on June 25, 1974, the fullBoard decidedthe caseofLitho Press of San Antonio,211NLRB 1014. This case involved the showing of Women asa possible violation of Section 8(a)(1). The majoritydecision on thatissue readsin pertinent part as follows:After thorough consideration of the record, Chair-man Miller, Member Kennedy, and Member Penelloconclude that the showing of the film "And WomenMustWeep" is neither violative of the Act nor asufficientbasisfor settingaside an election.All priordecisions which areinconsistentwith this conclusionare hereby overruled.There are two partiallydissentingopinions expressed tothis item of the decision.21So, at the moment, Board law appears to be that showingGun is a violation of Section 8(axl) and constitutes a validobjection to an electionwhereasthe showing of Women isneither a violation nor a valid objection and that alldecisions to the contrary are retroactively overruled.With this choice of law before me and with perfectconfidence that, when faced with the Gunissue, this samemajority triumvirate of Board members will decide the,three separate issues with the composition of themajority differing in eachinstance.One of those majority decisions inLithohas already beenmentioned herein;namely, on the questionof whetherthe oral statement"while people are working" clears up the ambiguity causedby the phrasethat there is to be no solicitation "on companytime." The other majorityopinion inLithois not in point here. MCGRAW-EDISON CO.473issueof Gun the same way it did with Women, I am heregoing to anticipate that decision,without consideration ofthe merits,by holding that the showing of Gun here doesnot constitute a valid objection to the election.As Respondent further correctly points out, the Boardlaw is that only matters occurring between the filing of therepresentation petition and the holdingof theelection canbe considered in support of objections to the election.In its brief, Respondent also contends that only fourevents occurred after December21, 1973,the date thepetitionwas filed.TheWinter-Yauk conversation ofJanuary 14, the warning slips given to Ownbey and Matheson December 27 and January 3, respectively, and theactions of SupervisorsWhite and Hendricks in timingand/or following union activistsRoberta Thompson,RuthieWinstead,and others to the restrooms to preventthe rumored "union meetings"being held there.Iagree with Respondent'sargument that the above-enumerated events are the only events which specificallyoccurred within the critical time period and that, perhapsin, of, and bythemselvesindividually, they were probablyinsufficently serious to upset the election of February 7.The defect in Respondent's argument here is that therewere other instances of violations of Section 8(a)(1) whichoriginally occurred prior to December 21, in fact as earlyasNovember 19 and 20, which continued unabatedthroughout the whole critical period in a continuingpattern of, such interference,restraint,and coercion. Forinstance,Winter's instructions on November 19 to hissupervisory staff to give out written warnings"whenevernecessary"inaccordancewith his own practice asdemonstrated in the Santee case remainedin full force andeffect with its continuing coercive effect upon the employ-ees' right to engage in union affairs.The sameis true as toRespondent's change in working conditions which original-lyoccurred late in November or early December butcontinued throughout the whole period. The writtenwarnings given by supervisors to the seven union sympa-thizers as permanent records in the files of these supporterscontinued as threats to their continued employment if theyshould continue,inRespondent'sbelief, to engage insuspected union activities.Winter's own December 27written reprimand to Ownbey for allegedly having takenenough time in the restroom"to hold a union meeting" wasnot only coercive as to Ownbey but served also as areminder to all the employees that engaging in suspectedunion activities continued unabatedlyto be athreat toone's continued employment.Also, throughout the wholecritical period here involved,the discriminatory enforce-ment of Respondent's longstanding no-solicitation ruleremained unchanged.No union solicitation was allowed inthe plant but antiunion solicitation and activities remainedunhampered as exemplified in the maintenance depart-ment.Although not an unfair labor practice under recentBoard decisions as found above, even Respondent'sshowing of the movie Gun to its captive audience in theplant gave notice to all employees that antiunion solicita-tion remained permissible in the plant whereas prounionsolicitation remained banned.Thus, the veryexistence ofthe rule continued to hamper legitimate organizationalactivity of its employees and infringed upon the laboratoryconditions requisite to the holding of a fair election. Thefour acknowledged incidents above thus were not isolated,one-time occurrences but were in fact reminders ofRespondent's continuing policy to interfere, restrain, andcoerce any employee suspected of engaging in unionactivities.Thus the aura of such Respondent interferenceremained in the plant throughout the whole critical period.Respondent's studiedmaintenance of this aura of acontinuing practice of interference, restraint, and coercionin order to prevent union activities throughout the wholecritical period by the very occurrence of the four eventsacknowledged above by Respondent to have occurredwithin the critical period require the findings, here made,thatRespondent thereby prevented its employees fromtheir right to vote their own free and untrammeled desiresin the election of February 7, 1974, thus precluding theholding of a fair election. As Respondent's unfair laborpractices here thus tended to interfere with the employee'sfree choice of a bargaining representative on February 7, Iwill order that the election held that day be set aside.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in section II,above, and occurring in connection with Respondent'soperations described in section I, above, have a close,intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent discriminated in regardto the hire and tenure of employment of David L. Lewis bydischarging him on December 14, 1973, and by deprivingDelbert L. Downen of his overtime work on December 11,1973, because of their membership and activities on behalfof International Union, United Automobile, Aerospace, &AgriculturalImplementWorkers of America, UAW, inviolation of Section 8(a)(l) and (3) of the Act, I will orderthat Respondent offer David L. Lewis full and immediatereinstatementto his former job or, if that job no longerexists,toa substantially equivalent position withoutprejudice to his seniority and other rights and privilegesand that Respondent make David L. Lewis and Delbert L.Downen whole for any loss of pay each may have sufferedby reason of said discrimination against him by payment tohim ofa sumof money equal to that which he would haveearned from the date of the discrimination against him tothe date of Respondent's offer of reinstatement or thereturn of his overtime work less his net earnings duringsuch period in accordance with the formula set forth in F.W. Woolworth Company,90 NLRB 289 (1950), with interestthereon at 6 percent per annum.Becauseof the type and extent of the unfair laborpractices engagedinbyRespondent, it is clear that 474DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent has an opposition to the policies of the Act ingeneral and,therefore,Ideem it necessary to orderRespondent to cease and desist from in any mannerinterfering with the rights guaranteed to its employees bySection 7of the Act.Upon the basis of the foregoing findings of fact, andupon the entire record herein,Imake the following:CONCLUSIONS OF LAW1.McGraw-Edison Company is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2.InternationalUnion, United Automobile, Aerospace& Agricultural Implement Workers of America, UAW, is alabor organization within the meaning of Section 2(5) ofthe Act.3.By discriminating in regard to the hire and tenure ofemployment of David L. Lewis by discharging him onDecember 14, 1973, and of Delbert L. Downen bydepriving him of his overtime work on December 11, 1973,because of their membership and activities on behalf ofsaidUnion in order to discourage such membership andactivities among its employees, Respondent has engaged inand is engaging in unfair labor practices in violation ofSection 8(a)(1) and (3) of the Act.4.Respondent has interfered with, restrained, andcoerced its employees in the rights guaranteed them inSection 7 of the Act in violation of Section 8(a)(1) of theAct by:(a)Ordering supervisors to issue written warnings toemployees suspected of engaging in union activities.(b) Instructing its employees not to accept union leaflets.(c)Maintaining surveillance over employees suspected ofengaging in union activities.(d)Ordering employees to promptly report any unionsolicitation to Respondent.(e) Issuing permanent written warnings, contrary to pastplant practice, to union sympathizers when suspected ofengaging in union activities.(f)Otherwise threatening union sympathizers withdischarge for engaging in union activities.(g)Harassing employees suspect of engaging in restroom"union meetings."(h) Promulgating an illegally broad no-solicitation rule.(i)Disparately enforcing Respondent's no-solicitationrule to ban prounion solicitation but to encourageantiunion solicitation.(j) Interrogating employees about union activities.(k) Soliciting grievances from union sympathizers with apromise to correct them.(1)Tightening up plant rules in order to discourage unionactivities among its employees.(m) In any manner interfering with, restraining, orcoercing its employees for the purpose of interfering withthe rights of the employees to engage in union activities asguaranteed in Section 7 of the Act.22 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.Upon the foregoing findings of fact, conclusions of law,and the entire record and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 22Respondent,McGraw-Edison Company,Kirksville,Missouri, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in, or activities on behalfof, International Union, United Automobile, Aerospace &AgriculturalImplementWorkers of America, UAW, or inany other labor organization, by discharging or otherwisethreatening to discriminate against any employee in anymanner with regard to their hire, tenure, or other term orcondition of employment because of their support for oractivities on behalf of a union.(b) Interfering with, restraining, and coercing its employ-ees 'in the rights guaranteed them in Section 7 of the Actby:(1)Ordering supervisorsto issuewritten warnings toemployees suspected of engaging in union activities.(2) Instructing its employees not to accept union leaflets.(3)Maintaining surveillance over employees suspected ofengaging in union activities.(4)Ordering employees to promptly report any unionsolicitation to Respondent.(5) Issuing permanent written warnings, contrary to pastplant practice, to union sympathizers when suspected ofengaging ip union activities.(6)Otherwise threatening union sympathizers withdischarge. for engaging in union activities.(7)Harassing employees suspected of engaging inrestroom "union meetings."(8) Promulgating an illegally broad no-solicitation rule.(9)Disparately enforcing its no-solicitation rule to banprounion solicitation but to encourage antiunion solicita-tion.(10) Interrogating employees about union activities.(11) Soliciting grievances from union sympathizers with apromise to correct them.(12) Tightening up enforcement of plant rules in order todiscourage union activities among its employees.(c) In any other manner, interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to form, loin, or assist the above-named labororganization, or any other labor organization, to bargaincollectively through representatives of their' own choosing,and to engage in other concerted activities for the purposesof collective bargaining or other mutual aid or protection,or to refrain from any or all such activities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer David L. Lewis immediate and full reinstate-ment to his former position or, if that position no longerexists,toa substantially equivalent position,withoutprejudice to his seniority or other rights and privileges andmakeDavid L. Lewis and Delbert L. Downen, who wasdiscriminatorily denied overtime work from December 11,102.48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes. MCGRAW-EDISON CO.1973, to February 16, 1974,wholefor any loss of pay eachmay have suffered by reasonof said discrimination againsthim by paymentto each of a sumof money equal to thatwhich he wouldhave earnedfrom the date of thediscrimination against him to thedate of Respondent'soffer of reinstatement in Lewis' caseand to February 16,1974, in Downen's case,less his net earningsduring suchperiod in accordancewiththe formulaset forth in F.W.Woolworth Company,90 NLRB 289 (1950),with interestthereon at 6 percent per annum.(b)Removefromeachof the employeepersonnel filesthewritten reprimands givento thesevenemployeesabovementionedwho receivedsuchwarningsbetweenNovember 20, 1973, and January 3, 1974.(c)Preserve and, upon request,make available to theBoard or its agents for examinationand copying, allpayroll records,social securitypayment records,timecards,personnel records and reports, and all recordsnecessary toanalyze the amountof backpaydue underthe terms of thisOrder.23 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to a475(d) Post at its Kirksville,Missouri, plant copies of theattached noticemarked "Appendix." 23 Copies of saidnotice on forms provided by the Regional Director forRegion 17, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained for60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to ensure that the notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 17, inwriting,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the election held onFebruary 7, 1974, be, and it is hereby, set aside and Case17-RC-7401 is hereby remanded to the Regional Directorof Region 17 for further processing.Judgment of the United StatesCourt ofAppeals Enforcing an Order of theNational Labor Relations Board."